Order denying motion for writ of error coram nobis without a hearing reversed, on the law and on the facts, and a hearing directed. Defendant swears he was unable to speak or understand English when he *836pleaded guilty to robbery, first degree, and was sentenced; and that the official Spanish interpreter did not transmit in Spanish to defendant the inquiry by the Judge to the defendant whether he had talked the case over with his lawyer and the inquiry by the Judge to defendant’s lawyer whether he had told defendant that he could receive a minimum sentence of 10 years or more on a plea of guilty. Defendant swears that the language barrier prevented consultation with his lawyer. The official interpreter in an affidavit swears that he fully and correctly transmitted in Spanish to defendant the proceedings in court. The issue presented whether, through the official services of the court, defendant was or was not made cognizant of these questions by the Judge is one which, not conclusively refuted by unquestionable documentary proof, must be determined on a hearing. (People v. Picciotti, 4 N Y 2d 340; People v. Guariglia, 303 N. Y. 338; People v. Lain, 309 N. Y. 291.) Concur — Rabin, J. P., Valente, MeRally, Stevens and Bergan, JJ.